Case 1:13-Cv-03233-.]KB Document 224 Filed 11/13/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

O. JOHN BENISEK, et al., *
1'€
Plaintiffs,
k
V. _ CIVIL NO. JKB-13~3233
'k
LIND'A H. LAMONE, et al., *
Defendants. *
k
if is k =\' =’r * * * ‘k 'k :\' %'€
ORDER

The parties and the public are notified as follows:
NOTICE OF CONTEl\/H’LATED APPOINTMENT OF SPECIAL MASTER

For purposes of facilitating its Judgment dated November 7, 2018 (ECF No. 223),
- establishing a Congressional District Comrnission (the “Cornmission”) to undertake the
redistricting task in the event the State does not submit a compliant redistricting plan by the
March 7, 2019 deadline, the Court hereby provides notice of its intent to designate the
Commission’s Chair, United States Magistrate Judge J. Mark Coulson, as a Special Master
pursuant to Federal Rule of Civil Procedure 53 and Local Rule 301(5)(0), With duties as follows:

l. The Special Master should be prepared to proceed with all reasonable diligence
should the State fail to meets its March 7, 2019 deadline. ,

2. The Special Master will chair the Commission tasked with the duty to prepare and
recommend to the Court a redistricting plan consistent with this Court’s
Memorandum Opinion and Judgment (ECF Nos. 222 and 223) and is granted all of
the authority set forth in Rule 53(0) to assist the Commission in carrying out its task. .
This specifically includes the power to retain appropriate assistants and experts as
may be reasonably necessary in the view of the Special Master for the Cornmission to

Case 1:13-Cv-03233-.]KB Document 224 Filed 11/13/18 Page 2 of 3

' accomplish its task within the time constraints of the Court’s Judgment. Costs
generated in relation to such retention shall be borne by the Defendants. In addition
to the materials currently before the Court, the Special Master may invite additional
submissions, take testimony, hold hearings, and take whatever steps that, in his
judgment, will reasonably assist the Cornmission to develop a compliant plan. The
Special Master will also have the power to resolve disputes that might arise as
between the Commission members on any matter relating to the development of a
compliant redistricting plan.

3. The Special Master may communicate with the Court on any matter on an ex parte
basis. As for intra-Cornmission communications, the Special Master should make
every reasonable effort to communicate with the party-representative Cornmission
members jointly on all substantive matters

4. The Special Master shall preserve: (a) any minutes taken of formal meetings of the
Cornmission after approval of such minutes by the Commission; (b) any transcripts
made of formal testimony taken by the Commission; (c) any reports, compilations or
other materials specifically relied upon by the Commission in developing its
redistricting plan; (d) any reports generated by the Commission (excluding drafts of
those reports); any other materials that, in his discretion, the Special Master concludes
should be preserved `

5. The Special Master should keep the Court reasonably informed of the Commission’s
progress by Way of a status report filed at regular intervals with the Court in advance
of the Commission’s July 8, 2019 deadline for filing its redistricting plan.

6. As a member of the Court, the Special Master shall not be entitled to any additional
compensation '

No later than 15 days from the date of this Notice, the Special Master shall file the
affidavit described in Rule 53(b)(3). Any party objecting to the appointment outlined in this
Notice shall file such objection specifying the grounds no later than 30 days from the date of this

Notice.

Case 1:13-Cv-O3233-.]KB Document 224 Filed 11/13/18 Page 3 of 3

The Clerk shall docket and thereby publish this Notice.

So ORDERED this l z day of November, 2018.

For the Three Judge Court:

@W 24 344

Honorable J ames K. Bredar
Chief Judge

